Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 31 January 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 8
My Dearest friend
St Petersburg Janry. 31st. 1815

I am sure you must have thought me mad from the date of my last letter I was so teazed with Muziks of every discription that I found it utterly impossible to write any thing like sense I however thought it better to send my letter bad as it was than suffer the Post to leave Petersburg without a few lines which would at any rate prove that we were well and preparing to join you as soon as possible—
I am turn’d woman of business but I much fear you will find your affairs in bad hands even in the best hands you know how difficult it is to dispose of any thing with any success
I am much obliged to you for your verses I think Mr. Jefferson would say you have not lost your talent for Amatory Verses I am happy to observe that both your health & your spirits are entirely reestablished—Your lines are beautiful and even comparing them with those I used to receive formerly I can trace no diminution of either the fire or the tenderness which was former which render’d them so beautiful and so flattering—
I hope you have long e’re this left Ghent and that you are safely arrived at Paris I propose it possible to leave this on Sunday next you will stare at the expence which this journey will occasion it is not my fault and it only the consequence of the first error I wish it was possible for me to prevent it but the government will perhaps be in good humour with the Peace and make it up to you—
God Bless you Charles is quite well but a little neglected by the business I am obliged to attend and which does not leave me one moment of time ever affectionately yours
L C AdamsBabet who lived with Mrs. Colombia will accompany me.
